Case 8:21-cv-00277-JLS-DFM Document 1 Filed 02/12/21 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Luis Marquez                              Case No.

12               Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14     Jinny Enterprises, Inc., a                Act; Unruh Civil Rights Act
       California Corporation
15
                 Defendant.
16
17
             Plaintiff Luis Marquez complains of Jinny Enterprises, Inc., a California
18
     Corporation, and alleges as follows:
19
20
        PARTIES:
21
        1. Plaintiff is a California resident with physical disabilities. He is a
22
     paraplegic who cannot walk and who uses a wheelchair for mobility.
23
        2. Defendant Jinny Enterprises, Inc. owned the real property located at or
24
     about 435 S Pacific Coast Hwy, Redondo Beach, California, in October 2020.
25
        3. Defendant Jinny Enterprises, Inc. owned the real property located at or
26
     about 435 S Pacific Coast Hwy, Redondo Beach, California, in November
27
     2020.
28


                                             1

     Complaint
Case 8:21-cv-00277-JLS-DFM Document 1 Filed 02/12/21 Page 2 of 8 Page ID #:2




 1      4. Defendant Jinny Enterprises, Inc. owns the real property located at or
 2   about 435 S Pacific Coast Hwy, Redondo Beach, California, currently.
 3      5. Defendant Jinny Enterprises, Inc. owned Ramada located at or about
 4   435 S Pacific Coast Hwy, Redondo Beach, California, in October 2020.
 5      6. Defendant Jinny Enterprises, Inc. owned Ramada located at or about
 6   435 S Pacific Coast Hwy, Redondo Beach, California, in November 2020.
 7      7. Defendant Jinny Enterprises, Inc. owns Ramada (“Motel”) located at or
 8   about 435 S Pacific Coast Hwy, Redondo Beach, California, currently.
 9      8. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein is
14   responsible in some capacity for the events herein alleged, or is a necessary
15   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
16   the true names, capacities, connections, and responsibilities of the Defendants
17   are ascertained.
18
19      JURISDICTION & VENUE:
20      9. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23      10. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27      11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
Case 8:21-cv-00277-JLS-DFM Document 1 Filed 02/12/21 Page 3 of 8 Page ID #:3




 1   located in this district and that Plaintiff's cause of action arose in this district.
 2
 3      FACTUAL ALLEGATIONS:
 4      12. Plaintiff went to the Motel in October 2020 and November 2020 with
 5   the intention to avail himself of its services and to assess the business for
 6   compliance with the disability access laws.
 7      13. The Motel is a facility open to the public, a place of public
 8   accommodation, and a business establishment.
 9      14. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
10   to provide wheelchair accessible parking in conformance with the ADA
11   Standards as it relates to wheelchair users like the plaintiff.
12      15. The Motel provides parking to its customers but fails to provide any
13   wheelchair accessible parking.
14      16. A problem that plaintiff encountered is that there was no accessible
15   parking whatsoever. While there was blue paint on curbs in front of parking
16   spaces there was no other indication that ADA parking spaces once existed.
17      17. Plaintiff believes that there are other features of the parking that likely
18   fail to comply with the ADA Standards and seeks to have fully compliant
19   parking for wheelchair users.
20      18. On information and belief, the defendants currently fail to provide
21   wheelchair accessible parking.
22      19. Additionally, during plaintiff’s November 2020 visit, the defendants
23   failed to provide wheelchair accessible transaction counters in conformance
24   with the ADA Standards as it relates to wheelchair users like the plaintiff.
25      20. The Motel provides transaction counters to its customers but fails to
26   provide any wheelchair accessible transaction counters.
27      21. One problem that plaintiff encountered is that he had to conduct his
28   transaction at a night registration window that was higher than 36 inches in


                                               3

     Complaint
Case 8:21-cv-00277-JLS-DFM Document 1 Filed 02/12/21 Page 4 of 8 Page ID #:4




 1   height. There was no counter that was 36 inches or less that plaintiff could use
 2   for his transactions. Because the lobby was closed and locked during his
 3   November 2020 visit, plaintiff had to conduct his transaction at the higher
 4   transaction counter outside.
 5      22. Plaintiff believes that there are other features of the transaction
 6   counters that likely fail to comply with the ADA Standards and seeks to have
 7   fully compliant transaction counters for wheelchair users.
 8      23. On information and belief, the defendants currently fail to provide
 9   wheelchair accessible transaction counters.
10      24. These barriers relate to and impact the plaintiff’s disability. Plaintiff
11   personally encountered these barriers.
12      25. As a wheelchair user, the plaintiff benefits from and is entitled to use
13   wheelchair accessible facilities. By failing to provide accessible facilities, the
14   defendants denied the plaintiff full and equal access.
15      26. The failure to provide accessible facilities created difficulty and
16   discomfort for the Plaintiff.
17      27. The defendants have failed to maintain in working and useable
18   conditions those features required to provide ready access to persons with
19   disabilities.
20      28. The barriers identified above are easily removed without much
21   difficulty or expense. They are the types of barriers identified by the
22   Department of Justice as presumably readily achievable to remove and, in fact,
23   these barriers are readily achievable to remove. Moreover, there are numerous
24   alternative accommodations that could be made to provide a greater level of
25   access if complete removal were not achievable.
26      29. Plaintiff will return to the Motel to avail himself of its services and to
27   determine compliance with the disability access laws once it is represented to
28   him that the Motel and its facilities are accessible. Plaintiff is currently


                                             4

     Complaint
Case 8:21-cv-00277-JLS-DFM Document 1 Filed 02/12/21 Page 5 of 8 Page ID #:5




 1   deterred from doing so because of his knowledge of the existing barriers and
 2   his uncertainty about the existence of yet other barriers on the site. If the
 3   barriers are not removed, the plaintiff will face unlawful and discriminatory
 4   barriers again.
 5      30. Given the obvious and blatant nature of the barriers and violations
 6   alleged herein, the plaintiff alleges, on information and belief, that there are
 7   other violations and barriers on the site that relate to his disability. Plaintiff will
 8   amend the complaint, to provide proper notice regarding the scope of this
 9   lawsuit, once he conducts a site inspection. However, please be on notice that
10   the plaintiff seeks to have all barriers related to his disability remedied. See
11   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
12   encounters one barrier at a site, he can sue to have all barriers that relate to his
13   disability removed regardless of whether he personally encountered them).
14
15   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
16   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
17   Defendants.) (42 U.S.C. section 12101, et seq.)
18      31. Plaintiff re-pleads and incorporates by reference, as if fully set forth
19   again herein, the allegations contained in all prior paragraphs of this
20   complaint.
21      32. Under the ADA, it is an act of discrimination to fail to ensure that the
22   privileges, advantages, accommodations, facilities, goods and services of any
23   place of public accommodation is offered on a full and equal basis by anyone
24   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
25   § 12182(a). Discrimination is defined, inter alia, as follows:
26             a. A failure to make reasonable modifications in policies, practices,
27                or procedures, when such modifications are necessary to afford
28                goods,     services,     facilities,   privileges,    advantages,      or


                                               5

     Complaint
Case 8:21-cv-00277-JLS-DFM Document 1 Filed 02/12/21 Page 6 of 8 Page ID #:6




 1               accommodations to individuals with disabilities, unless the
 2               accommodation would work a fundamental alteration of those
 3               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 4            b. A failure to remove architectural barriers where such removal is
 5               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 6               defined by reference to the ADA Standards.
 7            c. A failure to make alterations in such a manner that, to the
 8               maximum extent feasible, the altered portions of the facility are
 9               readily accessible to and usable by individuals with disabilities,
10               including individuals who use wheelchairs or to ensure that, to the
11               maximum extent feasible, the path of travel to the altered area and
12               the bathrooms, telephones, and drinking fountains serving the
13               altered area, are readily accessible to and usable by individuals
14               with disabilities. 42 U.S.C. § 12183(a)(2).
15      33. When a business provides parking for its customers, it must provide
16   accessible parking.
17      34. Here, accessible parking has not been provided in conformance with the
18   ADA Standards.
19      35. When a business provides facilities such as transaction counters, it must
20   provide accessible transaction counters.
21      36. Here, accessible transaction counters have not been provided in
22   conformance with the ADA Standards.
23      37. The Safe Harbor provisions of the 2010 Standards are not applicable
24   here because the conditions challenged in this lawsuit do not comply with the
25   1991 Standards.
26      38. A public accommodation must maintain in operable working condition
27   those features of its facilities and equipment that are required to be readily
28   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                            6

     Complaint
Case 8:21-cv-00277-JLS-DFM Document 1 Filed 02/12/21 Page 7 of 8 Page ID #:7




 1      39. Here, the failure to ensure that the accessible facilities were available
 2   and ready to be used by the plaintiff is a violation of the law.
 3
 4   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 5   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 6   Code § 51-53.)
 7      40. Plaintiff repleads and incorporates by reference, as if fully set forth
 8   again herein, the allegations contained in all prior paragraphs of this
 9   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
10   that persons with disabilities are entitled to full and equal accommodations,
11   advantages, facilities, privileges, or services in all business establishment of
12   every kind whatsoever within the jurisdiction of the State of California. Cal.
13   Civ. Code §51(b).
14      41. The Unruh Act provides that a violation of the ADA is a violation of the
15   Unruh Act. Cal. Civ. Code, § 51(f).
16      42. Defendants’ acts and omissions, as herein alleged, have violated the
17   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
18   rights to full and equal use of the accommodations, advantages, facilities,
19   privileges, or services offered.
20      43. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
21   discomfort or embarrassment for the plaintiff, the defendants are also each
22   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
23   (c).)
24
25           PRAYER:
26           Wherefore, Plaintiff prays that this Court award damages and provide
27   relief as follows:
28


                                              7

     Complaint
Case 8:21-cv-00277-JLS-DFM Document 1 Filed 02/12/21 Page 8 of 8 Page ID #:8




 1       1. For injunctive relief, compelling Defendants to comply with the
 2   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 3   plaintiff is not invoking section 55 of the California Civil Code and is not
 4   seeking injunctive relief under the Disabled Persons Act at all.
 5       2. Damages under the Unruh Civil Rights Act, which provides for actual
 6   damages and a statutory minimum of $4,000 for each offense.
 7       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 8   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 9
     Dated: February 10, 2021         CENTER FOR DISABILITY ACCESS
10
11
12
                                      By: ________________________
13
                                             Russell Handy, Esq.
14                                           Attorney for plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
